IN THE SUPREME COURT OF THE STATE OF MONTANA                                12/16/2020
                   Supreme Court No. DA 19-0648

STATE OF MONTANA,
                                                                               Case Number: DA 19-0648




            Plaintiff and Appellee,

      v.

ANDREW PIERCE LAKE,

            Defendant and Appellant.

                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant

is given an extension of time until January 14, 2021 to prepare, file and serve

the Appellant’s opening brief.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                       December 16 2020